Appeals from an order of the Supreme Court, Cattaraugus County (Larry M. Himelein, A.J.), entered October 2, 2007 in a personal injury action. The order granted the motion of defendants Christian C. Henzel and Catherine M. Maley for summary judgment and dismissed the amended complaint against them.
It is hereby ordered that said appeals are unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present — Hurlbutt, J.P., Martoche, Centra, Peradotto and Gorski, JJ.